PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/154,857
Filing Date: 9 Oct 2018
Appellant(s): Teasdale, Ryan



__________________
Attorney Laura Parker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 04/30/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang 2003/0066814.


Regarding claim 13, Wang discloses a drying rack (annotated Fig 5 below) for wet equipment, comprising a rack formed from a plurality of interlocking separable planks (annotated Fig 5 below) and shelves (annotated Fig 5 below), the rack having a front side (annotated Fig 5 below) and a back side (annotated Fig 5 below), the front side (annotated Fig 5 below) facing a single windward direction (annotated Fig 5 below) when in use, the rack configured to or capable of supporting multiple articles of personal equipment in an orientation that exposes absorbent material in each article of equipment in the windward direction (annotated Fig 5 below);

at least one stop (annotated Fig 5 below) extending horizontally from the rack (annotated Fig 5 below), the at least one stop (annotated Fig 5 below) is cantilevered .


    PNG
    media_image2.png
    972
    1261
    media_image2.png
    Greyscale




Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heston 8,105,127.

Regarding claim 20, Heston discloses a drying rack (Figs 16-18) capable of being used for wet equipment, comprising:
a foundation beam (annotated Fig 16 below) having a pair of feet (annotated Fig 16 below) extending in a horizontal direction perpendicular to the foundation beam (annotated Fig 16 below);

a first lower beam (annotated Figs 16 & 17 below) and a second lower beam (annotated Figs 16 & 17 below), the first (annotated Figs 16 & 17 below) and second lower beams (annotated Figs 16 & 17 below) extending in a vertical direction perpendicular to the foundation beam (annotated Fig 16 below);

a lower arm (annotated Fig 16 below) extending between the first (annotated Fig 16 below) and second lower beams (annotated Fig 16 below), the lower arm (annotated Fig 16 below) extends in a horizontal direction parallel to the foundation beam (annotated Fig 16 below);

an upper beam (annotated Fig 16 below) extending upward in the vertical direction from the lower arm (annotated Fig 16 below); and a first stop (annotated Fig 17 below) extending horizontally from the first lower beam (annotated Figs 16 & 17 below) and a second stop (annotated Fig 17 below) extending horizontally from the second lower beam (annotated Figs 16 & 17 below);




    PNG
    media_image3.png
    840
    1309
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    901
    1281
    media_image4.png
    Greyscale


Regarding claim 21, Heston discloses a drying rack wherein the foundation (annotated Fig 16 above), the first and second lower beams (annotated Fig 16 & 17 above), the lower arm (annotated Fig 16 above), and the upper beam (annotated Fig 16 above) are separable and fit together via a press fit.

Regarding claim 22, Heston discloses a drying rack wherein the first and second stops (annotated Fig 17 above) extend towards one another, and are configured to each support a piece of sports equipment.

.


Claims 1-3, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang 2003/0066814.

Regarding claim 1, Wang discloses a drying rack (Figs 2 & 3) for wet equipment, comprising:
at least one beam (annotated Figs 2 & 3 below) secured to at least one arm (annotated Figs 2 & 3 below), the at least one beam (annotated Figs 2 & 3 below) and the at least one arm (annotated Figs 2 &3 below) arranged perpendicular to one another to form a rack (as shown in Figs 2 & 3), the rack has a front side (annotated Fig 3 below) and a back side (annotated Fig 3 below),

wherein the rack (Figs 2 & 3) is constructed configured to or capable of supporting wet equipment on at least two sides of the rack, the wet equipment having absorbent and non-absorbent sides such that absorbent sides of the wet equipment are generally oriented in a single windward direction, when in use, relative to an external airflow source, the windward direction corresponding to the front side; and






    PNG
    media_image5.png
    1075
    975
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    925
    1015
    media_image6.png
    Greyscale

	 


    PNG
    media_image7.png
    970
    1353
    media_image7.png
    Greyscale





In the alternative, if Wang discloses the claimed invention except wherein the at least one beam and the at least one arm have an equal thickness.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the at least one beam and the at least one arm to have an equal thickness in order to make the rack (Fig 3) of Wang more symmetric and aesthetically appealing. Further, such a modification would have 
  
Regarding claim 2, Wang discloses a drying rack, wherein, when in use, the wet equipment is hockey equipment.

Regarding claim 3, as best understood, Wang discloses a drying rack comprising at least one of hooks (annotated Fig 3 below) and a shelf (Fig 1, #2) (For clarification, the hooks (annotated Fig 3 below) of Wang are very similar in structure to the hooks #22, #24, #26, & #28 of the applicant’s invention. If the slots #22, #24, #26, & #28 of the applicant’s invention are considered hooks, then the examiner maintains that  Wang does also since Wang has a very similar device and structure). 


    PNG
    media_image8.png
    750
    798
    media_image8.png
    Greyscale



Regarding claim 8, Wang discloses a drying rack wherein the assembled state (Fig 3) of the drying rack is able to stand freely (as shown in Fig 3) and is configured to or capable of supporting the wet equipment without fasteners.


Regarding claim 11, Wang discloses a drying rack further comprising at least one hook (annotated Fig 3 below) configured for hanging at least one item of the wet equipment (For clarification, the hooks (annotated Fig 3 below) of Wang are very similar in structure to the hooks #22, #24, #26, & #28 of the applicant’s invention. If the slots #22, #24, #26, & #28 of the applicant’s invention are considered hooks, then the 

    PNG
    media_image9.png
    631
    842
    media_image9.png
    Greyscale


Regarding claim 12, Wang discloses a drying rack wherein the at least one hook (annotated Fig 3 above) is provided on a back side (annotated Fig 3 above) of the rack (Fig 3) opposite from the front side (annotated Fig 3 above), and the rack provides space such that, when in use, the wet equipment hanging from the at least one hook (annotated Fig 3 above) is at least partially exposed in the windward direction (annotated Fig 3 above).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang 2003/0066814 in view of Turcotte D387,231 and Melnick 2017/0127825.


Regarding claims 13 and 25, in an alternative interpretation, Wang discloses a drying rack for wet equipment (Figs 2 & 3), comprising a rack formed from a plurality of interlocking separable planks (annotated Fig 2 below) and shelves (annotated Figs 2 & 3 below), the rack having a front side (annotated Fig 3 below) and a back side (annotated Fig 3 below), the front side (annotated Fig 3 below) facing a single windward direction (annotated Fig 3 below) when in use, the rack configured to or capable of supporting multiple articles of personal equipment in an orientation that exposes absorbent material in each article of equipment in a the windward direction (annotated Fig 3 below), wherein, when in use, the multiple articles of equipment include a complete set of hockey pads (The applicant’s “when in use” clause above is functional language. The applicant does not positively claim “a complete set of hockey pads. The 


    PNG
    media_image10.png
    962
    868
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    860
    973
    media_image11.png
    Greyscale


Wang has been discussed above but does not explicitly teach drying rack comprising at least one stop extending horizontally from the rack, the at least one stop is cantilevered and configured to hold one of the articles of personal equipment when in use (claim 13); wherein the at least one stop comprises two stops extending horizontally from opposing sides of the rack, the two stops extending towards one another (claim 25).
Turcotte discloses a drying rack comprising at least one stop (annotated Fig 1 below) extending horizontally from the rack (Fig 1), the at least one stop (annotated Fig 1 below) is cantilevered and configured to hold one of the articles of personal equipment when in use (claim 13); wherein the at least one stop (annotated Fig 1 below) comprises two stops (annotated Fig 1 below) extending horizontally from opposing sides of the rack (Fig 1), the two stops (annotated Fig 1 below) extending towards one another (claim 25).



    PNG
    media_image12.png
    851
    894
    media_image12.png
    Greyscale

Melnick teaches that it is old and well known in the art for storage hooks (#160) to be attach to inside wall of modular cubes [0072].


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach an opposed pair of first and second stops (Turcotte, annotated Fig 1 above) to the interior of the side walls of the rack (Wang, Fig 3) of Wang using the teachings of Melnick in order to hang items within the rack (Wang, Fig 3) of Wang so that the rack (Wang, Fig 3) of Wang can store more items therein.   

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heston 8,105,127.

Regarding claim 24, Heston discloses a drying rack wherein the rack can be formed from plastic (col 3, lines 57-58).

Heston has been discussed above but does not explicitly teach a drying rack wherein the rack is formed from a moisture resistant material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the drying rack from a moisture resistant material such as a moisture resistant plastic because the substitution of one known plastic for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

(2) Response to Argument

In response to the appellant’s argument that “Claim 13 recites “the rack configured to support multiple articles of personal equipment ... the multiple articles of equipment include a complete set of hockey pads.” The Examiner has not identified any 


In response to the appellant’s argument that “first, Heston is nonanalogous art. In order for a reference to be proper for use in a rejection, the reference must be analogous art to the claimed invention. MPEP 2141.01(a). A reference is analogous art if (1) the reference is from the same field of endeavor as the claimed invention; or (2) the reference is reasonably pertinent to the problem faced by the inventor. MPEP 2141.01(a). In order to be “reasonably pertinent,” the reference must “logically have commended itself to an inventor’s attention in considering his problem.” MPEP 2141.01(a) (citing In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007)). Here, the claimed invention is directed to a drying rack for wet equipment. On the other hand, Heston is directed to a log building toy. See Heston at Abstract, col. 1, Il. 1-28. Heston is thus not from the same field of endeavor as the claimed invention, and would not have logically commended itself to an inventor’s attention. Heston is thus not analogous art, and for at least this reason, the rejection should be reversed. Second, Heston does not disclose “the rack is configured to support wet equipment.” The Examiner points to Heston, at Figures 16 and 17. However, Heston is directed to a log building toy. See Heston at Abstract, col. 1, ll. 5-28. Figures 16 and 17 illustrate the toy building pieces arranged to form a crane. Heston at col. 3, ll. 16-30. The Examiner has not pointed to anything that suggests the toy of Heston would be capable of supporting any weight, let alone wet equipment. Further, with respect to claim 22, the 

In response to Appellant’s arguments that” Wang does not disclose the arrangement of claim 1. Claim 1 recites “the rack is configured to support wet equipment on at least two sides of the rack, the wet equipment having absorbent and non-absorbent sides such that absorbent sides of the wet equipment are generally oriented in a single windward direction.” (emphasis added). The Examiner has identified the windward direction in an annotated Figure 3 of Wang, below. Final Office Action at p. 11. However, the Examiner has still not established how the rack of Wang would support equipment on at least two sides or how the equipment would be oriented in the windward direction, as required of the claims. Wang does not disclose the arrangement as claimed. The rejection should be reversed”. The examiner maintains that claim 1 is not a combination claim. The appellant does not positively claim “wet equipment” in claim 1. Claim 1 uses the phrase “when in use” which makes the limitations regarding wet equipment and wind clear functional limitations. The wet equipment is only referred to in a functional manner. Therefore the rack of Wang only has to be structurally capable of supporting wet equipment on at least two sides of the rack (see annotated Fig 3 of Wang below). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the examiner maintains that Wang can support wet equipment such as small wet gloves 

    PNG
    media_image13.png
    696
    844
    media_image13.png
    Greyscale


The examiner also maintains that in the prosecution history the examiner has made it clear that the wet equipment is not positively claimed in claim 1. See the examiner’s response to the appellant’s arguments in the following office actions: 12/03/2020 Final Rejection; 06/18/2020 Non-Final Rejection; 12/13/2019 Final Rejection. Further, the appellant made appropriate amendments in response to 112 

In response to the Appellant’s arguments that “with respect to claim 3, Wang does not disclose hooks. The Examiner points to grooves 11 as alleged hooks. However, Wang discloses these grooves 11 receive a partition board 3 when assembled. See Wang at [0013]. Wang does not disclose hooks as claimed, and the rejection should be reversed”. The examiner maintains that the hooks (Wang, annotated Fig 3 below) of Wang are very similar in structure to the hooks #22, #24, #26, & #28 of the applicant’s invention. If the slots #22, #24, #26, & #28 of the applicant’s invention are considered hooks, then the examiner maintains that the grooves of Wang (annotated Fig 3 below) can be considered to be hooks since Wang has a very similar device and structure.

    PNG
    media_image8.png
    750
    798
    media_image8.png
    Greyscale



In response to the Appellant’s arguments that “First, amended claim 13 recites “the multiple articles of equipment include a complete set of hockey pads.” None of Wang, Turcotte, or Melnick disclose these features. For at least this reason, the rejection should be reversed. Second, the Examiner admits that Wang does not disclose “at least one stop extending horizontally from the rack”. The Examiner looks to Turcotte to cure this deficiency. The Examiner contends it would have been obvious “to attach an opposed pair of first and second stops to the interior side walls of the rack of Wang using the teachings of Melnick in order to hang more items within the rack of Wang.” Final Office Action at p. 19. However, the proposed modification would not meet the claims, and Wang teaches away from the proposed modification. Claim 13 recites 
The examiner maintains that claim 13 is not a combination claim. The appellant does not positively claim “a complete set of hockey pads” in claim 13. Claim 13 uses the phrase “when in use, the multiple articles of equipment include a complete set of hockey pads” the term “when in use” makes the limitation a clear functional limitation. The complete set of hockey pads are only referred to in a functional manner. Therefore the rack of Wang only has to be structurally capable of supporting a complete set of hockey pads and the size of the hockey pads are not claimed positively or in a functional manner. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the examiner maintains that Wang can support a complete set of miniature hockey pads for a toy doll since the size of the hockey pads are not claimed. The examiner also maintains that in the prosecution history the examiner has made it clear that the hockey pads are not positively claimed in claim 13. See the examiner’s response to the appellant’s arguments in the following office actions: 12/03/2020 Final Rejection; 






    PNG
    media_image11.png
    860
    973
    media_image11.png
    Greyscale


In response to Appellant’s arguments that “Further, one would not modify Wang with Turcotte, as Wang teaches away from the proposed modification. Wang discloses a display rack that is inexpensive to manufacture and easy to set up. See Wang at [0001]. Wang further teaches that more complicated racks take up more storage space and are complicated to install, which is undesirable. See Wang at [0002]. One would not modify Wang with the stops of Turcotte, as the addition of the stops of Turcotte would increase manufacturing cost, be more difficult to set up, and take up more storage space. Wang thus teaches away from the proposed modification. The Examiner further points to Melnick and contends that “Melnick teaches that it is old and well known in the art for storage hooks (#160) to be attach to inside wall of modular cubes.” Final Office Action at p. 19. However, one would not modify Wang with the teachings of Melnick, as Wang teaches away from the arrangement of Melnick. As discussed above, Wang teaches away from complicated racks that are expensive to manufacture and 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVIN K BARNETT/Examiner, Art Unit 3631                                                                                                                                                                                                        
Conferees:
/HEATHER C SHACKELFORD/Primary Examiner 

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        
                                                                                                                                                                                                       { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.